Case 2:20-cv-12421-PDB-RSW ECF No. 4 filed 10/26/20           PageID.28    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DORIAN TREVOR SYKES,

                    Plaintiff,

                                                CASE NO. 2:20-CV-12421
v.                                              HONORABLE PAUL D. BORMAN

C. SWANSON,

               Defendant.
______________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

                                           I.

      This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983. At

the time he instituted this action, Dorian Trevor Sykes (“Plaintiff”), was a federal

detainee being held at the Genesee County Jail in Flint, Michigan. In his

complaint, he alleges that he is being denied his constitutional rights because the

Genesee County Jail does not have a law library for inmates. He asserts that the

lack of a law library is hampering his ability to represent himself in his pending

criminal and civil cases. He names Genesee County Sheriff C. Swanson as the

defendant in this action and seeks injunctive relief, such as access to legal materials

or transfer to a facility with a law library. The Court has granted Plaintiff leave to
Case 2:20-cv-12421-PDB-RSW ECF No. 4 filed 10/26/20           PageID.29    Page 2 of 4




proceed without prepayment of the filing fee for this action. For the reasons set

forth herein, the Court dismisses as moot the civil rights complaint. The Court also

concludes that an appeal cannot be taken in good faith.

                                          II.

      Article III, § 2 of the United States Constitution requires the existence of a

case or controversy through all stages of federal judicial proceedings. United

States v. Juvenile Male, 564 U.S. 932, 936 (2011). This means that, throughout the

litigation, the plaintiff or petitioner “must have suffered, or be threatened with, an

actual injury traceable to the defendant and likely to be redressed by a favorable

judicial decision.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); see

also Preiser v. Newkirk, 422 U.S. 395, 401 (1975). If an event occurs subsequent

to the filing of a lawsuit which deprives a court of the ability to provide meaningful

relief, the case becomes moot and is subject to dismissal. Ailor v. City of

Maynardville, 368 F.3d 587, 596 (6th Cir. 2004). Similarly, a claim becomes moot

when the controversy between the parties is no longer alive because the party

seeking relief has obtained the relief requested. Deakins v. Monaghan, 484 U.S.

193, 199 (1988); Thomas Sysco Food Svs. v. Martin, 983 F.2d 60, 62 (6th Cir.

1993); see also Henderson v. Martin, 73 F. App’x 115, 117 (6th Cir. 2003)

(prisoner’s claims for declaratory and injunctive relief become moot when he or


                                           2
Case 2:20-cv-12421-PDB-RSW ECF No. 4 filed 10/26/20             PageID.30    Page 3 of 4




she is transferred from the prison giving rise to the complaint); Kensu v. Haigh, 87

F.3d 172, 175 (6th Cir. 1996) (same).

      A court may raise the jurisdictional issue of mootness sua sponte. See North

Carolina v. Rice, 404 U.S. 244, 246 (1971) (“Mootness is a jurisdictional question

because the Court is not empowered to decide moot questions or abstract

propositions....”); Berger v. Cuyahoga Co. Bar Ass’n, 983 F.2d 718, 721 (6th Cir.

1993) (“Questions of jurisdiction are fundamental matters which [a court] may

review sua sponte.”).

      Since the filing of this action, the United States Marshals Service has

informed the Court that Plaintiff has been transferred to a detention facility at the

Saginaw County Jail – a jail that maintains a law library for inmates. Given this

transfer, Plaintiff has obtained the injunctive relief that he seeks in this action.

There is no additional relief for the Court to grant to him. The present case has

thus been rendered moot and Plaintiff’s civil rights complaint must be dismissed on

such a basis.

                                           III.

      For the reasons stated, the Court concludes that this civil rights case is now

moot. Accordingly, the Court DISMISSES WITH PREJUDICE the civil rights

complaint. Lastly, the Court concludes that an appeal from this decision cannot be


                                            3
Case 2:20-cv-12421-PDB-RSW ECF No. 4 filed 10/26/20        PageID.31   Page 4 of 4




taken in good faith. 28 U.S.C. § 1915(a)(3). This case is closed.

      IT IS SO ORDERED.



                                      s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 26, 2020




                                         4
